


109 HR 5977 IH: To amend the Immigration and Nationality Act and title IV

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5977
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Bartlett of
			 Maryland (for himself, Mr. Jones of
			 North Carolina, Mrs.
			 Emerson, Mr. Tancredo, and
			 Mr. Weldon of Pennsylvania) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act and title IV
		  of the Social Security Act to provide for the denial of family classification
		  petitions filed by an individual who owes child support
		  arrearages.
	
	
		1.Short titleThis Act may be cited as the American
			 Child Support Enforcement Immigration Act of 2006.
		2.Denial of family
			 classification petitions filed by individuals who owe child support
			 arrearages
			(a)In
			 general
				(1)Family-based
			 classification petitions for immigrantsSection 204 of the
			 Immigration and Nationality Act (8 U.S.C. 1154) is amended by adding at the end
			 the following new subsection:
					
						(l)Denial of
				family-based classification petition for petitioners certified as owing child
				support arrearagesThe
				Secretary of Homeland Security shall, upon certification by the Secretary of
				Health and Human Services transmitted under section 452(k)(1) of the Social
				Security Act with respect to an individual, not approve a petition filed by
				such individual under subsection (a) for classification of an alien by reason
				of a relationship described in paragraph (1), (2), (3), or (4) of section
				203(a) or by reason of immediate relative status under section
				201(b)(2)(A)(i).current 204(a): Any citizen of the
				United States claiming that an alien is entitled to classification by reason of
				a relationship described in paragraph (1), (3), or (4) of section 203(a) or to
				an immediate relative status under section 201(b)(2)(A)(i) may file a petition
				with the Attorney General for such
				classification.
						.
				(2)Petitions for
			 nonimmigrant fianceés and fiancésSection 214(d)(1) of such Act
			 (8 U.S.C. 1184(d)(1)) is amended—
					(A)by inserting
			 (A) after (d)(1); and
					(B)by adding at the
			 end the following new subparagraph:
						
							(B)The Secretary of Homeland Security shall,
				upon certification by the Secretary of Health and Human Services transmitted
				under section 452(k)(1) of the Social Security Act with respect to an
				individual, not approve a petition filed by such individual under the first
				sentence of subparagraph
				(A).
							.
					(b)Certification of
			 arrearages
				(1)In
			 generalSection 452(k) of the Social Security Act (42 U.S.C.
			 652(k)) is amended—
					(A)in paragraph (1),
			 by inserting before the period at the end the following: and to the
			 Secretary of Homeland Security for action (with respect to denial of
			 classification petitions) pursuant to sections 204(l) and 214(d)(1)(B) of the
			 Immigration and Nationality Act; and
					(B)in paragraph (3),
			 by striking and the Secretary of State and inserting ,
			 the Secretary of State, and the Secretary of Homeland Security.
					(2)Transition for
			 previously transmitted certificationsThe Secretary of Health and
			 Human Services shall provide for the expeditious transmittal to the Secretary
			 of Homeland Security of certifications previously transmitted to the Secretary
			 of State under section 452(k)(1) of the Social Security Act. Such transmittal
			 of certifications shall be treated, for purposes of section 204(l) and
			 214(d)(1)(B) of the Immigration and Nationality Act (as added by subsection (a)
			 of this Act), as a transmittal of information under such section
			 452(k)(1).
				(c)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 classification petitions that have not been approved as of the date of the
			 enactment of this Act, regardless of the date on which they were filed.
				(2)Application to
			 previously approved petitionsThe Secretary of Homeland Security may
			 revoke the approval of a classification petition that has been approved as of
			 the date of the enactment of this section and on the basis of which a visa has
			 not been issued or an adjustment of status has not been effected, if the
			 Secretary determines that such petition would not have been approved if such
			 amendments applied before the date of the approval of such petition.
				
